DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to Applicant’s amendment filed 6/15/2022.
Claims 1, 6-9, and 16-17 are amended.
Claim 5 is cancelled.
Claims 1-4 and 6-17 are pending.
The Applicant has overcome the rejection of claim 11 under 35 USC 112(b) as being indefinite by filing persuasive arguments dated 6/15/2022.

Response to Arguments
Applicant’s arguments with respect to amended claims 1 and 16-17 filed 6/15/2022 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. Specifically, the Examiner has added Beeson (US 2017/0055576) to address the newly added limitation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 6-17 are rejected under 35 U.S.C. 103 as being unpatentable over Malgat et al. (US 2016/0295916) in view of Beeson et al. (US 2017/0055576).
Regarding claims 1 and 6-9, Malgat discloses a heated aerosol-generating article (abstract), the aerosol-generating article (1000, 3000) comprising:
an aerosol-forming substrate (1020, 3020; Fig. 2-3; equivalent to an aerosolizable material); and 
	aluminium foil (1222, 3222; equivalent to a wrapping material comprising a non-combustible material in the form of aluminum foil) arranged around the aerosol-forming substrate (see Fig. 2-3).
	Regarding the claim limitations “the wrapping material extends from a first end of the aerosolizable material and over about 10% to about 85% of a distance to a second end of the aerosolizable material,” “the wrapping material extends from the first end of the aerosolizable material and over about 20% to about 70% of a distance to the second end of the aerosolizable material,” “the wrapping material extends from the first end of the aerosolizable material and over about 40% to about 65% of a distance to the second end of the aerosolizable material,” and “the wrapping material extends from the first end of the aerosolizable material and over about 50% to about 60% of a distance to the second end of the aerosolizable material,” Malgat discloses that aerosol-forming substrates have a rod length of between 5 mm and about 20 mm or 30 mm (para. 28) and that the aluminium foil extends around the distal end (equivalent to a first end) and downstream along the article for about 5 mm, preferably 10 mm (paras. 15, 76). 
Therefore, Malgat discloses that the aluminium foil extends from the first end and over a distance of about 20% (5mm/30mm) to 100% (multiple configurations, e.g. 5mm/5mm) of the aerosol-forming substrate. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05(I). Moreover, Figs. 2-3 illustrate a configuration where the aluminum foil extends about 50% of the length of the aerosol-forming substrate. 
Malgat further discloses that the thermally conductive material may be a co-laminated sheet comprising aluminum foil land a second material such as paper (para. 12). 
However, Malgat does not explicitly teach an inner layer of metal foil, and an outer layer of paper. Specifically, Malgat does not teach the order of the co-laminated aluminum foil and paper. 
Beeson teaches a smoking article (abstract) comprising a wrapping paper (90) comprising a cigarette paper/foil/tobacco paper trilaminate sheet (para. 34; i.e. the foil is the “inner layer” compared to the paper “outer layer”), the wrapper paper overlaying the substrate element (85; see Fig. 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the aluminum foil layer of Malgat to be a trilaminate sheet as in Beeson in order to improve taste or sensory perception of the generated aerosol experienced by the user by reducing or minimizing the scorching or charring of particular components of the smoking article and by directing more of the heat toward the aerosol-generating segment (Beeson; para. 34). 

Regarding claim 2, Malgat discloses the aluminum foil extends around the distal end of the aerosol generating substrate (para. 39; see Fig. 3; equivalent to circumscribes the aerosolizable material).

Regarding claim 3, Malgat discloses that the aerosol forming substrate is formed from a sheet of homogenized tobacco (para. 76). 

Regarding claim 4, Malgat discloses the aerosol-forming substrate is a rod (para. 76). 

Regarding claims 10-11, Malgat further discloses a mouthpiece filter (1050, 3050) and an aerosol-cooling element (3040) arranged between the mouthpiece filter and the aerosol-forming substrate (see Fig. 3).

Regarding claims 12 and 15, Malgat further discloses an aerosol-generating system (2000) including an aerosol-generating system (2010; Fig. 4-5) including the aerosol-generating article (1000). 

Regarding claim 13, Malgat discloses that the aerosol-generating system utilizes a heating blade (2100) to heat the aerosol-generating substrate (para. 80), wherein the aerosol-generating substrate includes tobacco (para. 2; equivalent to a tobacco heating product). 

Regarding claim 14, Malgat discloses the aerosol-generating system includes an aerosol article receiving chamber (para. 80; not labeled) for receiving the aerosol-generating article (see Fig. 4; interpreted as the aerosol-generating article is at least partially inserted in use). 

Regarding claims 16-17, Malgat discloses a method of forming an aerosol-forming substrate for a heated aerosol-generating article (para. 60; claim 11) and preventing combustion of the aerosol-forming substrate (see para. 76) comprising: 
circumscribing (equivalent to wrapping) a gathered sheet of an aerosol-forming material (equivalent to an aerosolizable material) with a wrapper (equivalent to a wrapping material) (para. 60), wherein the wrapper includes a co-laminated sheet comprising a thermally-conductive material comprising aluminum foil and a second material such as paper (para. 12-13; equivalent to a non-combustible material).
Regarding the claim limitation “the wrapping material extends from a first end of the aerosolizable material and over about 10% to about 85% of a distance to a second end of the aerosolizable material,” Malgat discloses that aerosol-forming substrates have a rod length of between 5 mm and about 20 mm or 30 mm (para. 28) and that the aluminium foil extends around the distal end (equivalent to a first end) and downstream along the article for about 5 mm, preferably 10 mm (paras. 15, 76). Therefore, Malgat discloses that the aluminium foil extends from the first end and over a distance of about 20% (5mm/30mm) to 100% (multiple configurations, e.g. 5mm/5mm) of the aerosol-forming substrate. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05(I). Moreover, Figs. 2-3 illustrate a configuration where the aluminum foil extends about 50% of the length of the aerosol-forming substrate. 
Malgat further discloses that the thermally conductive material may be a co-laminated sheet comprising aluminum foil land a second material such as paper (para. 12). 
However, Malgat does not explicitly teach an inner layer of metal foil, and an outer layer of paper. Specifically, Malgat does not teach the order of the co-laminated aluminum foil and paper. 
Beeson teaches a smoking article (abstract) comprising a wrapping paper (90) comprising a cigarette paper/foil/tobacco paper trilaminate sheet (para. 34; i.e. the foil is the “inner layer” compared to the paper “outer layer”), the wrapper paper overlaying the substrate element (85; see Fig. 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the aluminum foil layer of Malgat to be a trilaminate sheet as in Beeson in order to improve taste or sensory perception of the generated aerosol experienced by the user by reducing or minimizing the scorching or charring of particular components of the smoking article and by directing more of the heat toward the aerosol-generating segment (Beeson; para. 34). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONNY V NGUYEN whose telephone number is (571)272-8294. The examiner can normally be reached Monday - Thursday; 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SONNY V NGUYEN/Examiner, Art Unit 1747                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712